       Case 3:19-cr-00248-JCH Document 1 Filed 10/03/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA

       V.                                          VIOLATIONS :

OMA YRA SANTIAGO                                   18 U.S.C. § 641
                                                   (Theft of Public Money)


                                      INFORMATION

       The United States Attorney charges:

                                      COUNT ONE
                                  (Theft of Public Money)

       From on or about January 1, 2005, through April 1, 2018, in the District of

Connecticut, the defendant OMA YRA SANTIAGO did knowingly and willfully embezzle,

steal, purloin, and convert to her own use, and the use of another, money of a value exceeding

$1,000, namely, supplemental security income having a value of approximately

$146,752.86, which money was property of the United States.

       In violation of Title 18, United States Code, Section 641.



UNITED STATES OF AMERICA



  ONARD C. BOYLE
FIRST ASSISTANT UNIT D STATES ATTORNEY



MARGARETE. MAIGRET
ASSISTANT UNITED STATES ATTORNEY
